 

 

 

 

POTLATCHDELTIC CORPORATION

ANNUAL INCENTIVE PLAN

Amended and Restated Effective January 1, 2019

 

 

 

 




143055587.3

--------------------------------------------------------------------------------

POTLATCHDELTIC CORPORATION

ANNUAL INCENTIVE PLAN

Amended and Restated Effective January 1, 2019

1.

ESTABLISHMENT AND PURPOSE

 

(a)

The Potlatch Corporation Annual Incentive Plan (the “Plan”) was originally
adopted effective January 1, 2009.  The Plan was most recently restated
effective January 1, 2014.  This restatement incorporates additional changes to
the Plan since the 2014 restatement and reflects the Company’s name change to
PotlatchDeltic Corporation.  This restatement of the Plan is effective January
1, 2019 and governs Awards made on or after that date.  

The Plan is intended to provide meaningful financial rewards to those employees
of the Company and its subsidiaries who are in a position to contribute to the
Company’s and its subsidiaries’ achievement of significant improvements in
profit performance and growth.

 

(b)

The Plan is intended to comply with the requirements of Section 409A, to the
extent applicable.

2.

DEFINITIONS

 

(a)

“Actual Funded Bonus Pool” has the meaning set forth in Section 6(b).

 

(b)

“Affiliate” means any other entity which would be treated as a single employer
with the Company under Section 414(b) or (c) of the Code, provided that in
applying such Sections and in accordance with the rules of Treasury Regulation
Section 1.409A-1(h)(3), the language “at least 50 percent” shall be used instead
of “at least 80 percent.”

 

(c)

“Award” means an award under the Plan.

 

(d)

“Award Year” means a Year with respect to which Awards are made.

 

(e)

“Beneficiary” means the person or persons who become entitled to receive payment
as a result of the death of a Participant. The Participant may designate a
beneficiary under the Plan in a form provided by the Committee.

 

(f)

“Board of Directors” or “Board” means the Board of Directors of the Company.

 

(g)

“Cause” means dishonesty, fraud, serious, or willful misconduct, conduct
prohibited by law (except minor violations), or the Eligible Employee’s material
breach of any of his or her obligations regarding noncompetition,
nonsolicitation or the protection of confidential or proprietary information and
trade secrets, as those obligations are set forth in any written agreement
executed between the Employee and the

 

143055587.3

-1-

 

 

--------------------------------------------------------------------------------

 

Company, in each case as determined by the CEO or, for participating Officers
and individuals who are subject to Section 16 of the Exchange Act, by the
Committee.

 

(h)

“CEO” means the Chief Executive Officer of the Company.

 

(i)

“Change in Control,” unless the Committee determines otherwise with respect to
an Award at the time the Award is granted or unless otherwise defined for
purposes of an Award in a written employment, services or other agreement
between the Participant and the Company, means the occurrence of any of the
following events:

 

(i)

The consummation of a merger or consolidation involving the Company (a “Business
Combination”), in each case, unless, following such Business Combination,

 

(A)

all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the then outstanding shares of common stock of the
Company (the “Outstanding Common Stock”) and the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Voting Securities”) immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation or other entity
resulting from such Business Combination (including, without limitation, a
corporation or other entity which as a result of such transaction owns the
Company either directly or through one or more subsidiaries),

 

(B)

no individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act (a “Person”) (excluding any corporation or other
entity resulting from such Business Combination or any employee benefit plan (or
related trust) sponsored or maintained by the Company or any subsidiaries or
such other corporation or other entity resulting from such Business Combination)
beneficially owns, directly or indirectly, 30% or more of, respectively, the
then outstanding shares of common stock or common equity of the corporation or
other entity resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation or other
entity except to the extent that such ownership is based on the beneficial
ownership, directly or indirectly, of Outstanding Common Stock or
Outstanding Voting Securities immediately prior to the Business Combination, or




 

143055587.3

-2-

 

 

--------------------------------------------------------------------------------

 

(C)

at least a majority of the members of the board of directors or similar
governing body of the corporation or other entity resulting from such
Business Combination were members of the Board at the time of the execution of
the initial agreement providing for, or of the action of the Board to approve,
such Business Combination; or


 

(ii)

Individuals who, as of May 9, 2018 constitute the Board (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a director of the Company subsequent to
May 9, 2018 whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors of
the Company then comprising the Incumbent Board shall be considered as though
such individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors of the Company, an actual or threatened solicitation of
proxies or consents or any other actual or threatened action by, or on behalf of
any Person other than the Board; or

 

(iii)

The acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either:

 

(A)

the then Outstanding Common Stock, or

(B)the combined voting power of the Outstanding Voting Securities,

provided, however, that the following acquisitions shall not be deemed to be
covered by this paragraph (iii):

 

(1)

any acquisition of Outstanding Common Stock or Outstanding Voting Securities by
the Company;

 

(2)

any acquisition of Outstanding Common Stock or Outstanding Voting Securities by
any employee benefit plan (or related trust) sponsored or maintained by the
Company; and

 

(3)

any acquisition of Outstanding Common Stock or Outstanding Voting Securities by
any corporation pursuant to a transaction that complies with clauses (A), (B)
and (C) of paragraph (i) of this definition; or


 

(iv)

The consummation of the sale, lease or exchange of all or substantially all of
the assets of the Company.

 

(j)

“Code” means the Internal Revenue Code of 1986, as amended.

 

143055587.3

-3-

 

 

--------------------------------------------------------------------------------

 

(k)

“Committee” means the committee which shall administer the Plan in accordance
with Section 3.

 

(l)

“Company” means PotlatchDeltic Corporation, a Delaware corporation.

 

(m)

“Corporate Performance Modifier” means a modifier percentage amount based on the
Company’s performance during the Award Year against an increase in funds from
operations equal to net income plus non-cash charges for depletion, depreciation
and amortization and the cost basis in real property sold (“FFO”).  The
Committee shall determine the FFO target, in writing, at the beginning of the
Award Year based on the Company’s internal financial plan and forecasts and a
review of industry and stockholder expectations.  Performance against the FFO
target shall determine the Corporate Performance Modifier as follows:

Performance

Corporate Performance Modifier

Superior

200%

Target

100%

Threshold

25%

Below Threshold

0%

 

For performance that is intermediate between Threshold Performance and Target
Performance, or intermediate between Target Performance and Superior
Performance, the Corporate Performance Modifier shall be interpolated consistent
with the foregoing percentages.

“Superior Performance” shall be defined as FFO equal to 126.7% or higher of the
FFO target, “Target Performance” shall be defined as FFO equal to 100% of the
FFO target, “Threshold Performance” shall be defined as FFO equal to 80% of the
FFO target, and “Below Threshold Performance” shall be defined as FFO below 80%
of the FFO target.

 

(n)

“Disability” means an Employee’s inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, in each case as
determined by the Vice President, Human Resources, of the Company or, for any
such participating Officer or individual who is subject to Section 16 of the
Exchange Act, the Committee, whose determination shall be conclusive and
binding.

 

(o)

“Employee” means a full-time salaried employee (including any Officer) of the
Company or any of its subsidiaries.

 

(p)

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(q)

“Guidelines” means the PotlatchDeltic Corporation Officer Stock Ownership
Guidelines.

 

143055587.3

-4-

 

 

--------------------------------------------------------------------------------

 

(r)

“Officer” means any Employee who is an elected officer of the Company or any of
its subsidiaries and who is the chief manager of an Organization Unit.

 

(s)

“Organization Unit” means a major organizational component or profit center of
the Company or any of its subsidiaries as determined under Section 4.

 

(t)

“Participant” means any Officer and any Employee actively employed by the
Company or any of its subsidiaries during an Award Year in an Organization Unit
in a position designated as a participating position under Section 4.

 

(u)

“Plan” means this PotlatchDeltic Corporation Annual Incentive Plan.

 

(v)

“Section 409A” means Section 409A of the Code, including regulations and
guidance promulgated thereunder.

 

(w)

“Section 409A Change in Control” has the meaning set forth in Section 17.

 

(x)

“Separates from Service” means termination of a Participant’s service as an
Employee consistent with the requirements of Section 409A.  For purposes of the
Plan, “Separation from Service” generally means termination of a Participant’s
employment as a common-law Employee of the Company and each Affiliate.  

 

(y)

“Special Awards Fund” has the meaning set forth in Section 10(a).

 

(z)

“Target Bonus” has the meaning set forth in Section 6(a).

 

(aa)

“Target Bonus Pool” has the meaning set forth in Section 6(a).

 

(bb)

“Year” means the calendar year.

3.

ADMINISTRATION OF THE PLAN

 

(a)

The Plan shall be administered by the Executive Compensation and Personnel
Policies Committee of the Board of Directors, or such other committee as may be
designated and appointed by the Board of Directors, which shall consist of at
least three (3) members of the Board of Directors.  No member of the Committee
shall be eligible to participate and receive Awards under the Plan while serving
as a member of the Committee.

 

(b)

In addition to the powers and duties otherwise set forth in the Plan, the
Committee shall have full power and authority to administer and interpret the
Plan, to establish procedures for administering the Plan, to adopt and
periodically review such rules consistent with the terms of the Plan as the
Committee deems necessary or advisable in order to properly carry out the
provisions of the Plan, and to take any and all necessary action in connection
therewith.  The Committee’s interpretation and construction of the Plan and its
determination of eligibility for and the amount of any Award hereunder shall be
conclusive and binding on all persons.

 

143055587.3

-5-

 

 

--------------------------------------------------------------------------------

4.

ELIGIBILITY AND PARTICIPATION

Officers and individuals who are subject to the Section 16 of the Exchange Act
shall not participate in the Plan, except to the extent determined by the
Committee for an Award Year.  The CEO or, for eligible Officers and any eligible
individual who is subject to Section 16 of the Exchange Act, the Committee shall
designate the Organization Units and the CEO shall designate such other
Employees who will participate in the Plan for an Award Year.  A Participant who
becomes subject to a Disability or dies during an Award Year shall be considered
a Participant for the period during the Award Year the Participant was actively
at work.  A Participant who (a) is granted an authorized leave of absence during
an Award Year shall be considered a Participant for the period of authorized
leave of absence not exceeding six (6) months, or (b) retires during an Award
Year shall be considered a Participant for the period during the Award Year the
Participant was actively at work.

5.

AWARDS

Awards shall be determined in accordance with Sections 6, 7 and 8 and announced
to Participants by March 1 following the close of the Award Year and, unless
deferred in accordance with the terms of the PotlatchDeltic Corporation
Management Deferred Compensation Plan, shall be paid no later than March 15
following the close of the Award Year.

6.

DETERMINING THE ACTUAL FUNDED BONUS POOL

The total amount of Awards made to all Participants with respect to any Award
Year shall be determined pursuant to this Section 6.

 

(a)

The Target Bonus Pool for an Award Year shall be the sum of the Target Bonuses
for all Participants for the Award Year.  A Participant’s “Target Bonus” shall
be an amount equal to a percentage of the Participant’s base salary, based on
the position to which the Participant is assigned, as determined by the CEO or,
for participating Officers and individuals who are subject to Section 16 of the
Exchange Act, by the Committee.  If a Participant does not qualify as a
Participant for the entire period of an Award Year, the Target Bonus will be
prorated to reflect the portion of the Award Year that the Employee was a
Participant. If a Participant is in more than one bonus-eligible salary grade
during an Award Year, the total Target Bonus in that Award Year will be the sum
of the Target Bonuses applicable to each position in each Organization Unit.

 

(b)

The “Actual Funded Bonus Pool” for each Award Year shall equal the product of
the Target Bonus Pool for an Award Year and the Corporate Performance
Modifier.  The Actual Funded Bonus Pool shall be represented by a bookkeeping
entry only and no Employee shall have any vested right therein.  

 

143055587.3

-6-

 

 

--------------------------------------------------------------------------------

7.

ALLOCATING THE ACTUAL FUNDED BONUS POOL AMONG ORGANIZATION UNITS

The Actual Funded Bonus Pool for each Award Year shall be allocated among the
Organization Units.  In the case of the Organization Unit that includes
corporate management Employees (including the CEO), this allocation shall equal
one hundred percent (100%) of the Target Bonus Pool that was attributable to the
Employees in that Organization Unit.  In the case of Organization Units that
include operating division Employees, this allocation shall be based on what
portion of the Target Bonus Pool was attributable to the employees in each
Organization Unit (twenty-five percent (25%) weight), and on the extent to which
the division met its earnings before interest, taxes, depreciation, depletion
and amortization (also known as “EBITDDA”) target determined by the CEO and the
Committee, as applicable (seventy-five percent (75%) weight).  The resulting
allocations may be adjusted up or down at the discretion of the CEO or the
Committee, as applicable.

8.

DETERMINING INDIVIDUAL AWARDS

Each Officer shall determine the amount of the Award to each Participant who is
assigned to such Officer’s Organization Unit by allocating such Organization
Unit’s portion of the Actual Funded Bonus Pool among the Participants employed
in such Organization Unit in proportion to the product of the Participant’s
Target Bonus and the Participant’s individual performance modifier.  Each
Participant’s Award shall be subject to review by and approval of the CEO or,
for participating Officers and individuals who are subject to Section 16 of the
Exchange Act, the Committee, with the discretion to decrease the individual
performance modifier to zero or increase the individual performance modifier up
to 200% when approving such Participant’s actual Award.

9.

FORM AND TIME OF PAYMENT OF AWARDS

 

(a)

All Awards under the Plan shall be paid in cash to all Participants other than
those subject to the Guidelines.  For a Participant subject to the Guidelines,
the Award shall be paid in a combination of 50% cash and 50% common stock of the
Company if the Participant has not incrementally reached the required ownership
level at the end of each of his or her first five years under the Guidelines or
has not maintained 100% of the applicable guideline amount in subsequent
years.  The number of shares of common stock shall be determined by dividing the
dollar value of the portion of the Award allocated as stock by the closing price
of the Company’s common stock on the date of the Committee meeting at which the
Award payments are approved.  Award amounts shall be prorated for the portion of
the Award Year the Employee was an eligible Participant.  A Participant whose
employment is terminated before the payment of an Award for any reason other
than death; Disability; Separation from Service after having attained at least
age 65 or having attained at least age 55 and accrued at least 10 years of
service with the Company and its Affiliates, as determined by the Committee in
its discretion, shall not be entitled to payment of an Award.

 

143055587.3

-7-

 

 

--------------------------------------------------------------------------------

 

(b)

Upon the death of a Participant, any payment then due to the Participant shall
be paid to the Beneficiary in full in cash no later than March 15 following the
close of the Award Year. If no designated Beneficiary survives the Participant
or the Beneficiary dies before receiving payment, payment shall be made to the
estate of the last to die of the Participant or the designated Beneficiary.

 

(c)

Notwithstanding any other provision of the Plan to the contrary and to the
maximum extent allowed by law, Awards paid under the Plan shall be subject to
(i) the requirements of the PotlatchDeltic Corporation Incentive Compensation
Recovery Policy as it may be amended from time to time, and (ii) any other
compensation recovery policies as may be adopted from time to time by the
Company to comply with applicable law and/or stock exchange requirements, or
otherwise, to the extent determined by the CEO or, for participating Officers
and individuals who are subject to Section 16 of the Exchange Act, by the
Committee to be applicable to a Participant.

10.

SPECIAL AWARDS FUND

 

(a)

A “Special Awards Fund” shall be established with respect to each Award Year in
an amount determined by the Committee but not to exceed ten percent (10%) of the
Target Bonus Pool for such Award Year.  The Special Awards Fund shall be
represented by a bookkeeping entry only and no Employee of the Company shall
have any vested right therein.  The Special Awards Fund shall be in addition to
the Actual Funded Bonus Pool.

 

(b)

Awards may be made in a total amount equal to the Special Awards Fund to those
Employees of the Company who are not Participants with respect to such Award
Year but who in the judgment of an Officer have made outstanding contributions
to the success of the Company.

 

(c)

After the close of the Award Year, recipients of Awards under the Special Awards
Fund shall be selected by the CEO upon the recommendation of an Officer.  The
amount of each individual’s Award under the Special Awards Fund shall be
determined by the CEO upon the recommendation of an Officer and shall fall
within a range set forth in rules adopted by the Committee, expressed as minimum
and maximum percentages of annualized salary at the end of the year.  Awards
under the Special Awards Fund shall be announced by March 1 following the close
of the Award Year.

 

(d)

Awards under the Special Awards Fund shall be paid in full in cash no later than
March 15 following the close of the Award Year.

11.

NO ASSIGNMENT OF INTEREST

The interest of any person in the Plan or in payments to be received pursuant to
it shall not be subject to option or assignable either by voluntary or
involuntary assignment or by operation of law, and any act in violation of this
Section 11 shall be void.

 

143055587.3

-8-

 

 

--------------------------------------------------------------------------------

12.

EMPLOYMENT RIGHTS

The selection of an Employee as a Participant shall not confer any right on such
Employee to receive an Award under the Plan or to continue in the employ of the
Company or limit in any way the right of the Company to terminate such
Participant’s employment at any time.

13.

AMENDMENT OR TERMINATION OF THE PLAN

The Board of Directors may amend, suspend or terminate the Plan at any time;
provided, however, that any amendment adopted or effective on or after July 1 in
any Award Year which would adversely affect the calculation of a Participant’s
Award or the Participant’s eligibility for an Award for such Award Year shall be
applied prospectively from the date the amendment was adopted or effective,
whichever is later. Notwithstanding the foregoing, no amendment adopted or
termination of the Plan following the occurrence of a Change in Control shall be
effective if it (a) would reduce a Participant’s Target Bonus for the Award Year
in which the Change in Control occurs, (b) would reduce an Award earned and
payable to a Participant in respect of the Award Year that ended immediately
before the Award Year in which the Change in Control occurs, or (c) would modify
the provisions of this sentence.

Notwithstanding the foregoing, the Vice President, Human Resources, of the
Company shall have the power and authority to amend the Plan with respect to any
amendment that (i) does not materially increase the cost of the Plan to the
Company or (ii) is required to comply with new or changed legal requirements
applicable to the Plan, including, but not limited to, Section 409A.

14.

SUCCESSORS AND ASSIGNS

The Plan shall be binding upon the Company, its successors and assigns, and any
parent corporation of the Company’s successors or assigns.  Notwithstanding that
the Plan may be binding upon a successor or assign by operation of law, the
Company shall require any successor or assign to expressly assume and agree to
be bound by the Plan in the same manner and to the same extent that the Company
would be if no succession or assignment had taken place.

15.

CHANGE OF CONTROL

Notwithstanding any other provision of the Plan to the contrary, this Section 15
shall apply with respect to the determination of Awards and the payment of
Awards following a Change in Control.  In the event that the employment of a
Participant terminates following a Change in Control, such Participant shall be
guaranteed payment of a prorated Award for the Award Year in which the Change in
Control occurs, determined in accordance with Section 8 based on the
Participant’s Target Bonus.  A prorated Target Bonus shall be calculated by
multiplying the Participant’s Target Bonus for the applicable Award Year by a
fraction, the numerator of which is the number of full months in the Award Year
completed at the effective time of the Change in Control, and the denominator of
which is twelve (12).  With respect to any Award earned but not yet

 

143055587.3

-9-

 

 

--------------------------------------------------------------------------------

paid in respect of the Award Year that ended immediately before the Award Year
in which occurs a Change in Control that also is a change in the ownership or
effective control of the Company or a change in the ownership of a substantial
portion of the assets of the Company as defined under Section 409A (a “Section
409A Change in Control”), each Participant shall be guaranteed payment of his or
her Award determined in accordance with Section 8 based on the performance
results for the applicable Award Year.  Awards paid pursuant to this Section 15
shall be paid in a lump sum in cash upon the earliest of (a) the time prescribed
in Sections 5 and 9, and (b) the date the Participant Separates from Service for
any reason other than Cause following the Section 409A Change in Control.  A
Participant who Separates from Service due to Cause shall not be entitled to
payment of any Award.

16.

CHOICE OF LAW AND VENUE

The Plan and all determinations made and actions taken pursuant hereto, to the
extent not otherwise governed by the laws of the United States, shall be
governed by the laws of the State of Washington without giving effect to
principles of conflicts of law.  Employees irrevocably consent to the
nonexclusive jurisdiction and venue of the state and federal courts located in
the State of Washington.

17.

SECTION 409A

The Plan and payments hereunder are intended to be exempt from the requirements
of Section 409A to the maximum extent possible, whether pursuant to the
short-term deferral exception described in Treasury Regulation
Section 1.409A-1(b)(4) or otherwise.  To the extent Section 409A is applicable
to the Plan or any payments under the Plan, it is intended that the Plan and
such payments comply with the deferral, payout and other limitations and
restrictions imposed under Section 409A.  Notwithstanding any other provision of
the Plan to the contrary, the Plan shall be interpreted, operated and
administered in a manner consistent with such intentions.  If a Participant is a
“specified employee,” within the meaning of Section 409A, then to the extent
necessary to avoid subjecting the Participant to the imposition of any
additional tax under Section 409A, amounts that would otherwise be payable under
the Plan during the six (6)-month period immediately following the Participant’s
“separation from service,” within the meaning of Section 409A(a)(2)(A)(i) of the
Code, shall not be paid to the Participant during such period, but shall instead
be accumulated and paid to the Participant (or, in the event of the
Participant’s death, the Beneficiary) in a lump sum on the first business day
after the earlier of the date that is six (6) months following the Participant’s
separation from service or the Participant’s death.  Notwithstanding any other
provision of the Plan to the contrary, the Committee, to the extent it deems
necessary or advisable in its sole discretion, reserves the right, but shall not
be required, to unilaterally amend or modify the Plan so that any payment
qualifies for exemption from or complies with Section 409A; provided, however,
that the Committee makes no representations that payments under the Plan shall
be exempt from or comply with Section 409A and makes no undertaking to preclude
Section 409A from applying to payments under the Plan.

 

143055587.3

-10-

 

 